Court of Claims jurisdiction; tort claims. — On December 7, 1973 tbe court issued the following order:
Before Davis, Judge, Presiding, Skelton and Nichols, Judges.
These cases come before the court on defendant’s motions to dismiss the petitions and in Nos. 187-73, 209-73, 219-73, 229-73, 230-73 and 261-73 plaintiffs’ motions for judgment *724on the grounds of fraud by the government. Plaintiffs’ responses to defendant’s motions to dismiss in Nos. 260-73 and 286-73 assert that fraud has been committed by the United States against the plaintiffs but no motion for judgment has been made. Upon consideration thereof, together with the responses filed thereto, without oral argument, it appe'ars that the plaintiffs allege and claim that a Judge of the United States District Court for the District of Wyoming and/or the Clerk of that court refused and failed to accept and file certain complaints, petitions, papers, writs and pleadings, including those for habeas corpus, class actions on behalf of prisoners and “civil rights complaints,” all in violation of plaintiffs’ rights under the Constitution and laws of the United States. The court concludes that if any claim for relief is stated in the petitions it is in nature of a tort claim which is outside the jurisdiction of this court. See Basso v. United States, 239 U.S. 602, 606-07 (1916); Hacker v. United States, 124 Ct. Cl. 261, 266, 109 F. Supp. 392, 394-95 (1953) ; and Byers v. United States, 121 Ct. Cl. 40 (1951), cert. denied, 343 U.S. 909 (1952).
it xs therefore ORDERED that plaintiffs’ motions for judgment in Nos. 187-73, 209-73, 219-73, 229-73, 230-73 and 261-73 are denied, that defendant’s motions to dismiss in all of the above-entitled cases are granted and that the petitions are dismissed. (See also the orders entered this date in No. 184-73 Donald A. Conlon v. United States, No. 194-73 Harvey M. Hawkins v. United States and related cases).
Plaintiffs’ motion for rehearing and/or new trial was denied February 20,1974.